DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
This Office action has been issued in response to preliminary amendment filed 6 April 2021.  Examiner had completed the previous office action prior to the amendment becoming available.  Accordingly, this action will supersede the previous (mailed 15 April 2021), and restart the period for reply.
Priority 
The applicants claim for benefit to foreign document JP 2018-161528 has been acknowledged. It appears the claim to foreign priority was properly filed under 35 U.S.C. 119(a)-(d).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/24/2019, 12/20/2019, 01/15/2020, 06/05/2020, and 08/18/2020 have been acknowledged by the Examiner and taken into consideration.
Summary
Claims 1-6 are canceled, and claims 7-23 are pending and rejected.
The specification is objected to.
Specification
The disclosure is objected to because of the following informalities:
Par. 33, 1st sentence recites “receiver 21 receives the request information to the actuators 13a to 13d from the application”.  Examiner recommends changing the bolded portion to “receiver 21 receives the request information from the actuators 13a to 13d and from the application”. 

Appropriate correction is required.
Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (US 7522983), herein referred to as Hashimoto.

Regarding claim 7, Hashimoto teaches,
	An information processing apparatus mounted in a vehicle (col. 3, lines 44-45, vehicle integrated control system of the present invention) comprising:
	an ECU (fig. 1, vehicle control device) programmed to:
		receive a plurality of front-rear accelerations respectively from a plurality of drive assistance applications (col. 12, lines 45-50, At the arbitrator of subsystem 2, operation is executed based on the Gx (longitudinal acceleration) instruction and Gx availability inquiry input from subsystem 3 (driver assistance module), and also the Gx request);
		arbitrate the plurality of front-rear accelerations (col. 12, lines 48-55, Gx request,... Gx availability inquiry... input within subsystem 2 to calculate a instruction value that is to be output to the driving arbitrator that is the arbitrator... to the brake arbitrator... and to the steering arbitrator);
		calculate a motion request based on the arbitration (col. 13, lines 8-12, driving arbitrator arbitrates a target value related to driving based on the driver's request applied from the basic driving 
		distribute the motion request to at least one of a plurality of actuator systems (col. 13, lines 15-17, the power train is controlled such that the actual driving torque is equal to the driving torque instruction).

Regarding claim 8, Hashimoto teaches all elements of claim 7. Hashimoto further teaches,
wherein the ECU is programed to:
receive information representing movement of the vehicle in a lateral direction from at least one of the driving assistance applications (col. 12, lines 45-50, At the arbitrator of subsystem 2, operation is executed based on the... input from subsystem 3 (driver assistance module), and also the... Gy (lateral acceleration) request, γ (yaw rate) request, tire angle request... Gy availability inquiry, and γ availability inquiry input); and
arbitrate the received information representing movement of the vehicle in a lateral direction (col. 12, lines 48-55, tire angle request... and γ availability inquiry input within subsystem 2 to calculate a instruction value that is to be output to the driving arbitrator that is the arbitrator... to the brake arbitrator... and to the steering arbitrator).

Regarding claim 9, Hashimoto teaches all elements of claims 7-8. Hashimoto further teaches,
wherein the received information representing movement of the vehicle in a lateral direction includes at least one of a steering angle, a yaw rate, and a rotation radius (col. 12, lines 45-50, At the arbitrator of subsystem 2, operation is executed based on the... input from subsystem 3 (driver assistance module), and also the... Gy (lateral acceleration) request, γ (yaw rate) request, tire angle request... Gy availability inquiry, and γ availability inquiry input).

Regarding claim 10, Hashimoto teaches all elements of claims 7-8. Hashimoto further teaches,
wherein the received plurality of front-rear accelerations and the received information representing movement of the vehicle in a lateral direction are received in the form of a data set (col. 4, lines 1-6, generates information related to each individual control target of its own subsystem, based on the sensed information and information received from another subsystem. This means the system is creating a set of data related to each desired target control).

Regarding claim 11, Hashimoto teaches all elements of claims 7-8 and 10. Hashimoto further teaches,
wherein the data set includes:
for the plurality of front-rear accelerations, at least one of: 
a lower limit longitudinal ID;
an acceleration lower limit (col. 12, lines 7-11, request unit of subsystem 3 receives longitudinal G (acceleration) availability applied from the arbitration unit of subsystem 2 and also the upper and lower limits (availability) of the longitudinal G and col. 12, lines 45-50, At the arbitrator of subsystem 2, operation is executed based on the... Gx availability inquiry input from subsystem 3); 
a lower-limit brake permission flag; 
a lower-limit gear shift priority; 
a lower-limit responsiveness; and 
an acceleration override prohibition flag;
	for the plurality of front-rear accelerations, at least one of: 
an upper-limit longitudinal ID; 

an upper-limit brake permission flag; 
an upper-limit gear shift priority; and 
an upper-limit responsiveness; and
	for the received information representing movement of the vehicle in a lateral direction, at least one of: 
a lateral ID; 
a steering angle, a yaw rate, or a rotation radius (col. 12, lines 45-50, At the arbitrator of subsystem 2, operation is executed based on the... input from subsystem 3 (driver assistance module), and also the... Gy (lateral acceleration) request, γ (yaw rate) request, tire angle request... Gy availability inquiry, and γ availability inquiry input); 
a driver steering flag; 
a lateral responsiveness; 
a shift range; 
a shift override prohibition flag.

Regarding claim 12, Hashimoto teaches all elements of claim 7. Hashimoto further teaches,
the received plurality of front-rear accelerations include an upper limit acceleration and a lower limit acceleration (col. 12, lines 7-11, The request unit of subsystem 3 receives... the upper and lower limits (availability) of the longitudinal G (acceleration) of the motion); and


Regarding claim 13, Hashimoto teaches all elements of claim 7. Hashimoto further teaches, the vehicle comprising the information processing apparatus of claim 7 (col. 7, lines 45-55, describes the vehicle).

Regarding claim 14, Hashimoto teaches,	
A manager mounted in a vehicle comprising:
an ECU (fig. 1, vehicle control device within the vehicle) programmed to:
                            receive a plurality of front-rear accelerations respectively from a plurality of drive assistance applications (col. 12, lines 45-50, At the arbitrator of subsystem 2, operation is executed based on the Gx (longitudinal acceleration) instruction and Gx availability inquiry input from subsystem 3 (driver assistance module), and also the Gx request);
		arbitrate the plurality of front-rear accelerations (col. 12, lines 48-55, Gx request,... Gx availability inquiry... input within subsystem 2 to calculate a instruction value that is to be output to the driving arbitrator that is the arbitrator... to the brake arbitrator... and to the steering arbitrator);
		calculate a motion request based on the arbitration (col. 13, lines 8-12, driving arbitrator arbitrates a target value related to driving based on the driver's request applied from the basic driving driver model and information other than the driver's manipulation request applied from the arbitrator of subsystem 2 to provide driving torque instruction ); and


Regarding claim 15, Hashimoto teaches all elements of claim 14. Hashimoto further teaches, the vehicle comprising the manager of claim 14 (col. 7, lines 45-55, describes the vehicle).

Regarding claim 16, Hashimoto teaches,
A system comprising:
a plurality of actuator systems (col. 8, lines 51-67 describes a plurality of actuators); and
an information processing apparatus mounted in a vehicle, the information processing apparatus including an ECU programmed (col. 3, lines 44-45, vehicle integrated control system of the present invention) to:
                            receive a plurality of front-rear accelerations respectively from a plurality of drive assistance applications (col. 12, lines 45-50, At the arbitrator of subsystem 2, operation is executed based on the Gx (longitudinal acceleration) instruction and Gx availability inquiry input from subsystem 3 (driver assistance module), and also the Gx request);
		arbitrate the plurality of front-rear accelerations (col. 12, lines 48-55, Gx request,... Gx availability inquiry... input within subsystem 2 to calculate a instruction value that is to be output to the driving arbitrator that is the arbitrator... to the brake arbitrator... and to the steering arbitrator);
		calculate a motion request based on the arbitration (col. 13, lines 8-12, driving arbitrator arbitrates a target value related to driving based on the driver's request applied from the basic driving driver model and information other than the driver's manipulation request applied from the arbitrator of subsystem 2 to provide driving torque instruction ); and


Regarding claim 17, Hashimoto teaches all elements of claim 16. Hashimoto further teaches, the vehicle comprising the system of claim 16 (col. 7, lines 45-55, describes the vehicle).

Regarding claim 18, Hashimoto teaches,
A control method performed by an ECU mounted in a vehicle, the method comprising:
                            receiving a plurality of front-rear accelerations respectively from a plurality of drive assistance applications (col. 12, lines 45-50, At the arbitrator of subsystem 2, operation is executed based on the Gx (longitudinal acceleration) instruction and Gx availability inquiry input from subsystem 3 (driver assistance module), and also the Gx request);
		arbitrating the plurality of front-rear accelerations (col. 12, lines 48-55, Gx request,... Gx availability inquiry... input within subsystem 2 to calculate a instruction value that is to be output to the driving arbitrator that is the arbitrator... to the brake arbitrator... and to the steering arbitrator);
		calculating a motion request based on the arbitration (col. 13, lines 8-12, driving arbitrator arbitrates a target value related to driving based on the driver's request applied from the basic driving driver model and information other than the driver's manipulation request applied from the arbitrator of subsystem 2 to provide driving torque instruction ); and
		distributing the motion request to at least one of a plurality of actuator systems (col. 13, lines 15-17, the power train is controlled such that the actual driving torque is equal to the driving torque instruction).


receiving information representing movement of the vehicle in a lateral direction from at least one of the driving assistance applications (col. 12, lines 45-50, At the arbitrator of subsystem 2, operation is executed based on the... input from subsystem 3 (driver assistance module), and also the... Gy (lateral acceleration) request, γ (yaw rate) request, tire angle request... Gy availability inquiry, and γ availability inquiry input); and
arbitrating the received information representing movement of the vehicle in a lateral direction (col. 12, lines 48-55, tire angle request... and γ availability inquiry input within subsystem 2 to calculate a instruction value that is to be output to the driving arbitrator that is the arbitrator... to the brake arbitrator... and to the steering arbitrator).

Regarding claim 20, Hashimoto teaches all elements of claims 18-19. Hashimoto further teaches,
wherein the received information representing movement of the vehicle in a lateral direction includes at least one of a steering angle, a yaw rate, and a rotation radius (col. 12, lines 45-50, At the arbitrator of subsystem 2, operation is executed based on the... input from subsystem 3 (driver assistance module), and also the... Gy (lateral acceleration) request, γ (yaw rate) request, tire angle request... Gy availability inquiry, and γ availability inquiry input).

Regarding claim 21, Hashimoto teaches all elements of claims 18-19. Hashimoto further teaches,
wherein the received plurality of front-rear accelerations and the received information representing movement of the vehicle in a lateral direction are received in the form of a data set (col. 4, lines 1-6, generates information related to each individual control target of its own subsystem, based on the sensed information and information received from another subsystem. This means the system is creating a set of data related to each desired target control).

Regarding claim 22, Hashimoto teaches all elements of claims 18-19 and 21. Hashimoto further teaches,
wherein the data set includes:
for the plurality of front-rear accelerations, at least one of: 
a lower limit longitudinal ID;
an acceleration lower limit (col. 12, lines 7-11, request unit of subsystem 3 receives longitudinal G (acceleration) availability applied from the arbitration unit of subsystem 2 and also the upper and lower limits (availability) of the longitudinal G and col. 12, lines 45-50, At the arbitrator of subsystem 2, operation is executed based on the... Gx availability inquiry input from subsystem 3); 
a lower-limit brake permission flag; 
a lower-limit gear shift priority; 
a lower-limit responsiveness; and 
an acceleration override prohibition flag;
	for the plurality of front-rear accelerations, at least one of: 
an upper-limit longitudinal ID; 
an acceleration upper limit (col. 12, lines 7-11, request unit of subsystem 3 receives longitudinal G (acceleration) availability applied from the arbitration unit of subsystem 2 and also the upper and lower limits (availability) of the longitudinal G and col. 12, lines 45-50, At the arbitrator of subsystem 2, operation is executed based on the... Gx availability inquiry input from subsystem 3); 
an upper-limit brake permission flag; 
an upper-limit gear shift priority; and 

	for the received information representing movement of the vehicle in a lateral direction, at least one of: 
a lateral ID; 
a steering angle, a yaw rate, or a rotation radius (col. 12, lines 45-50, At the arbitrator of subsystem 2, operation is executed based on the... input from subsystem 3 (driver assistance module), and also the... Gy (lateral acceleration) request, γ (yaw rate) request, tire angle request... Gy availability inquiry, and γ availability inquiry input); 
a driver steering flag; 
a lateral responsiveness; 
a shift range; 
a shift override prohibition flag.

Regarding claim 23, Hashimoto teaches all elements of claim 18. Hashimoto further teaches,
the received plurality of front-rear accelerations include an upper limit acceleration and a lower limit acceleration (col. 12, lines 7-11, The request unit of subsystem 3 receives... the upper and lower limits (availability) of the longitudinal G (acceleration) of the motion); and
the method further comprises arbitrating the upper limit acceleration and the lower limit acceleration (col. 12, lines 31-34, arbitrator of subsystem 3 receives a… Gx availability (upper and lower longitudinal acceleration) inquiry from the controller that executes control of the driving system such as the cruise control controller).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsunaga (JP 2010285139) teaches receiving and arbitrating a user requested acceleration and a set target acceleration. Then a command value of acceleration is calculated based on the arbitration and used to control the actuator of the vehicle. An upper and lower limit of allowable acceleration is also calculated for limiting control. The system and method is also used for steering angle and lateral acceleration.
Chan et al. (US 20180018895) teaches arbitrating dynamic maneuver between a user request and the autonomous control system. The maneuvers include steering direction, acceleration, or braking. Then a command value is calculated and used to control the vehicle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN FANG whose telephone number is (571)272-4834.  The examiner can normally be reached on Monday-Friday: 8:00am - 5:00pm EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/B.F./Examiner, Art Unit 3665                                                                                                                                                                                                        
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665